Mr. Justice Paxson
delivered the opinion of the court, May 31st 1875.
We think the learned judge of the court below erred in instructing the jury that the mere fact that the notes in controversy were issued by Jacob V. Thomas, and endorsed by him with the firm name after the partnership was dissolved, exempted the other two members of the firm from being bound by the notes. Jacob was the liquidating partner; by the terms of the dissolution he was expressly authorized to use the firm name- in the settlement of its business. If the notes were made and issued in good faith for the purposes of liquidation, and the proceeds applied to the payment of the firm debts, of which there was some evidence, the other partners would be liable. The evidence upon this point should have been submitted to the jury, and it was error to instruct them to find for the defendants.
Judgment reversed, and a venire facias de novo awarded.